Sharpe, J.
The defendant Northwestern Investment Company here seeks review by appeal from an order of the trial court denying its motion for summary judgment on its claim made by way of counterclaim and recoupment in a notice attached to the plea of the general issue. No application for leave to appeal was made to this court, and no such leave has been granted. The appeal must therefore be dismissed. As this question is not raised by counsel for appellees, no costs will be allowed.
We may say, however, after an examination of the record, that, were decision to rest on the merits of the appeal, the same result would be reached.
Butzel, C. J., and Wiest, Clark, McDonald, Potter, North, and Fead, JJ., concurred.